AMBRO, Circuit Judge,
concurring in part and dissenting in part.
*201While I concur with the judgment, I write separately because I believe that under Confer v. Custom Engineering Co., 952 F.2d 41 (3d Cir.1991), we must apply the standard of review in place at the time of the accident (which would be de novo) and not when the benefit plan in this case was amended to give the plan administrator discretionary authority to determine eligibility for benefits (thus, if applicable, calling for an arbitrary and capricious standard). In Confer we held that “the change [of an employee benefit plan] by means of a formal amendment could only operate prospectively.” Id. at 43 (emphasis added).1 Because the amendment to the benefit plan here was after the accident (and indeed after Smathers’ initial claims were filed, though before the plan administrator denied those claims), we should therefore review the plan administrator’s denial of benefits de novo. Under § 9.1 of our Internal Operating Procedures, I believe that en banc consideration by the full Court is required before we can overrule Confer. Thus, on this issue I respectfully dissent.

. I recognize that Confer represents a minority position. Most circuit courts hold that an ERISA cause of action .accrues when benefits are denied, not at the time of the accident. Grosz-Salomon v. Paul Revere Life Ins. Co., 237 F.3d 1154, 1160 (9th Cir.2001); Mason v. Aetna Life Ins. Co., 901 F.2d 662, 664 (8th Cir.1990); Miles v. N.Y. State Teamsters Conference Pension and Ret. Fund Employee Pension Benefit Plan, 698 F.2d 593, 595 (2d Cir.1983); Paris v. Profit Sharing Plan for Employees of Howard B. Wolf, Inc., 637 F.2d 357, 358 (5th Cir.1981); Reiherzer v. Shannon, 581 F.2d 1266, 1272 (7th Cir.1978).